Citation Nr: 0405386	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  01-05 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to an increased evaluation in excess of 30 
percent for onychomycosis of the toes, for purposes of 
accrued benefits.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney-at-Law


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from October 1958 to April 
1959.  He died in July 2000, and the appellant is his widow.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a January 2001 decision by the 
RO which denied an increased rating for onychomycosis of the 
toes for accrued benefits purposes.  

In September 2002, the Board denied the claim for an 
increased rating for purposes of accrued benefits, and the 
appellant appealed to The United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court").  In July 2003, 
the Court granted a joint motion to vacate and remand the 
September 2002 Board decision.  


REMAND

As a result of the order of the Court, the Board has been 
directed to remand the appeal to obtain specific VA medical 
records for treatment of the veteran's service-connected foot 
disorder from 1994 until the time of his demise in July 2000.  
These records were in existence prior to his death, are 
relevant to the claim, and were not previously obtained or 
considered when the claim for accrued benefits was denied.  
Although not presently associated with the claims folder, VA 
is presumed to have constructive possession of these 
documents.  Bell v. Derwinski, 2 Vet.App. 611 (1992).  
Additionally, the Board notes that the veteran's claim for an 
increased rating, from which the current appeal arises, was 
initiated in March 1993.  Therefore, in order to review a 
complete record, all VA treatment records from March 1992 
should be obtained and associated with the claims file.  

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Recent decisions of the United States Court of Appeals for 
the Federal Circuit and the United States Court of Appeals 
for Veterans Claims have addressed shortcomings of VA in its 
application of VCAA.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are complied 
with.  

2.  The RO should take appropriate steps 
to contact the appellant and ask whether 
the veteran had been treated for his 
service-connected foot disorder at any 
other VA medical facility other than 
Brockton or Roxbury since 1992.  If so, 
she should provide the name(s) or 
location(s) of the facility(ies) and the 
date(s) of any treatment.  The RO should 
then obtain all VA records not already 
associated with the claims file.  Of 
particular interest are all treatment 
records from VAMC's Brockton and Roxbury 
from 1992 to the present.  If any records 
cannot be obtained, the RO should provide 
a detailed account of all attempts to 
retrieve them and an explanation as to 
why they could not be associated with the 
claims file.  

3.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, the VCAA 
and implementing regulations, and any 
additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
appellant and her attorney should be 
furnished an SSOC, and given the 
opportunity to respond thereto.  The RO 
is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA or other legal 
precedent.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


